IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,691, AP-76,692, AP-76,693


EX PARTE TENESIA SHANNETTE BAILEY, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. W05-53405-P(A), W05-53406-P(A) and W05-53407-P(A) IN THE
203rd DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery, two aggravated kidnappings and sentenced to eight  years' imprisonment in each cause.   
	Applicant contends, inter alia,  that her counsel rendered ineffective assistance because he
failed to timely file notices of appeal.  We remanded this application to the trial court for findings
of fact and conclusions of law.
	The trial court has determined that counsel did not render ineffective assistance in these
cases.  However, the trial court also finds that Applicant did file timely pro se notices of appeal that
were misplaced and never processed by the court clerks.  We find that Applicant is entitled to the
opportunity to file out-of-time appeals of the judgments of conviction in Cause Nos. W05-53405-P,
W05-53406-P, and W-05-53407-P from the 203rd Judicial District Court of Dallas County. 
Applicant is ordered returned to that time at which she may give written notices of appeal so that she
may then, with the aid of counsel, obtain meaningful appeals.  Within ten days of the issuance of this
opinion, the trial court shall determine whether Applicant is indigent.  If Applicant is indigent and
wishes to be represented by counsel, the trial court shall immediately appoint an attorney to represent
Applicant on direct appeal.  All time limits shall be calculated as if these sentences had been
imposed on the date on which the mandate of this Court issues.  We hold that, should Applicant
desire to prosecute any appeals, she must take affirmative steps to file written notices of appeal in
the trial court within 30 days after the mandate of this Court issues.

Delivered: November 16, 2011
Do Not Publish